     Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF FLORIDA
                               GAINESVILLE DIVISION

                           CASE NO.: 1:18-cv-00157 AW/GRJ

MSPA CLAIMS 1, LLC,

      Plaintiff,

v.

TOWER HILL PRIME INSURANCE
COMPANY and TOWER HILL CLAIMS
SERVICE, LLC,

      Defendants.

_________________________________________/

                PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE
              TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
       Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 2 of 12



                                              INTRODUCTION

         Plaintiff proposes a Class methodology that seeks to take existing data in Defendants’ 1

systems and match it with data from Medicare Advantage (“MA”) plans to identify specific

instances where reimbursements are warranted. These reimbursements are owed to Class Members

where: (1) Tower Hill reached a settlement with a Medicare beneficiary for an accident; (2) the

Medicare beneficiary incurred medical expenses related to the settlement; (3) the MA plan paid

those expenses; and (4) Tower Hill did not reimburse that expense. All the data elements needed

to identify these specific expenses are located in Tower Hill’s Innovation and Citadel databases

and the MA plans’ databases. See ECF No. 71, at pp. 50:23-35, 63:3-9. The data should be

processed and administered as part of a certified class of said MA plans (the “Class Members”).

         At the certification stage, plaintiffs need only show that their proposed methods for

calculating damages are plausible. Klay v. Humana, Inc., 382 F.3d 1241, 1259 (11th Cir. 2004);

Negrete v. Allianz Life Ins. Co. of N. Am., 238 F.R.D. 482, 494-95 (C.D. Cal. 2006). Here, a

mechanical application of four steps will prove each element of an MSP Act violation and clearly

demarcate Tower Hill’s class-wide liability. Step 1 is extraction—Tower Hill and the Class

Members will extract and produce to the Class Administrator the necessary data elements. Step 2

is name matching—the Class Administrator will match the names of individuals in the respective

databases that both Tower Hill and a Class Member insured. Step 3 determines if Tower Hill

entered into a settlement with a Class Member. Step 4 is to take the matches and determine whether

Tower Hill reimbursed the Class Members for any amounts they paid. Tower Hill should be held

liable for any instances where it failed to reimburse a Class Member MA plan.




1
 As in the Class Certification brief, Plaintiff shall continue to refer to Tower Hill Prime Insurance Company and
Tower Hill Claims Services, LLC, collectively as “Tower Hill”.

                                                         1
       Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 3 of 12



        In opposing this proposed methodology, Tower Hill asserts affirmative defenses that fail

to undermine predominance, and cite plainly distinguishable authority in support thereof. At

bottom, any purported individual issues at play here do not predominate over the common

questions. Class certification is perfectly suited to this case which involves analyzing data

mechanically to answer common questions.

        Tower Hill’s remaining makeweight arguments also lack merit. Tower Hill argues that

because the fact discovery deadline has passed, Tower Hill is shielded from producing any further

discovery even if this Court certifies the class. This is totally illogical and effectively seeks to use

the class certification process as a sword and a shield. Surely, if Plaintiff blindly requested fact

discovery for every potential class claim, Tower Hill would object on the basis that it is premature.

Plaintiff does not yet know the specific putative class members that exist, and it is unreasonable to

guess which documents to request until after a determination has been made on class certification.

        As for numerosity, Plaintiff’s expert, Dan Regard, concluded that there are hundreds, if not

thousands, of Medicare beneficiaries that entered into a settlement with Tower Hill while

simultaneously enrolled in an MA plan. Finally, Tower Hill argues that this Court would have to

determine Plaintiff’s standing to assert each claim. However, following binding authority, this

Court already determined that Plaintiff has standing related to this assignment, and thus, this is a

non-issue to determine certifiability.

    A. The “individualized issues” asserted by Tower Hill are insufficient to predominate
        over common questions.

        1. Tower Hill’s relatedness defenses do not preclude class certification.

        The arguments asserted by Tower Hill in opposing class certification are undermined and

contradicted by its own internal processes.




                                                   2
       Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 4 of 12



         Tower Hill argues that to determine the relatedness 2 of any class claim it needs to conduct

an extensive and individualized audit. However, Tower Hill lacks “any internal medical

management team or medical management nurses that are tasked with reviewing the medical

records to determin[e] relatedness and appropriateness of medical treatment.” Id. at p. 173:8-12.

And moreover, Tower Hill never conducts any independent medical examinations. Id. at pp.

173:23-174:2. Tower Hill’s stated goal is to “resolve the claim as soon as possible.” ECF No. 71,

pp. 189:23-190:1. By its own admission, any relatedness review is de minimus. Therefore, Tower

Hill’s claim that it would need to audit all claims to determine relatedness is wholly inconsistent

with its past and existing claims handling policies and procedures.

         The general rule is that “[c]ourts traditionally have been reluctant to deny class action status

under Rule 23(b)(3) simply because affirmative defenses may be available against individual

members.” Smilow v. Southwestern Bell Mobile Systems, Inc., 323 F.3d 32, 39, 55 Fed. R. Serv.

3d 253 (1st Cir. 2003) (“Instead, where common issues otherwise predominated, courts have

usually certified Rule 23(b)(3) classes even though individual issues were present in one or more

affirmative defenses.”); In re Checking Account Overdraft Litigation, 286 F.R.D. 645, 656 (S.D.

Fla. 2012) (rejecting argument that affirmative defenses precluded a finding of predominant

common issues in case challenging bank's method of calculating overdraft fees). Specifically,

unique affirmative defenses rarely predominate where a common course of conduct is established.

Checking Account Overdraft, 286 F.R.D. at 656. As stated supra, Tower Hill’s common course of

conduct is to settle the claim as quickly as possible and bypass a claims review process to


2
  Although it briefly mentions reasonable and necessary defenses, Tower Hill focuses its defenses on relatedness. This
is perhaps because Tower Hill understands that reasonable and necessary defenses are inapplicable when a primary
plan’s responsibility is demonstrated via a settlement. (holding that “any payment that Medicare does make is
secondary and is subject to reimbursement from sources of primary coverage under the statute.” U.S. v. Baxter Intern.,
Inc., 345 F.3d at 886; Porter v. Farmers Ins. Co., 2012 WL 256014, at *19 (N.D. Okla. 2012) (“Medicare’s
reimbursement rights are automatic.”). These are PIP specific defenses under the Florida Motor Vehicle No-Fault
Law. § 627.736, Fla. Stat. (2020).

                                                          3
       Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 5 of 12



determine relatedness. Relatedness defenses are unique to Tower Hill as there is no evidence that

Tower Hill’s common course of conduct is to challenge relatedness in its claims review process.

Since unique affirmative defenses rarely predominate common questions, relatedness defenses are

not an impediment to class certification. Moreover, if evidence later shows that an affirmative

defense is likely to bar claims against at least some class members, then a court has adequate

procedural mechanisms available to address those circumstances. Smilow, 323 F.3d at 39-40. For

example, a court could: (1) bifurcate liability and damage trials; (2) decertify the class after the

liability trial; (3) create subclasses; or (4) alter or amend the class. In re Visa Check/MasterMoney

Antitrust Litigation, 280 F.3d 124, 141 (2d Cir. 2001).

       Furthermore, Tower Hill’s affirmative defenses pertain primarily to the issue of damages

rather than liability. If a court has to establish damages on an individual basis and liability has been

established, common issues of liability predominate over the individual issues of damages. See

Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1261 (11th Cir. 2003), ); Visa Check, 280

F.3d at 139 (“Common issues may predominate when liability can be determined on a class-wide

basis, even when there are some individualized damage issues”); Bertulli v. Indep. Ass'n of Cont'l

Pilots, 242 F.3d 290, 298 (5th Cir.2001) (“Although calculating damages will require some

individualized determinations, it appears that virtually every issue prior to damages is a common

issue”). Here, liability will have been established in every single instance where Tower Hill entered

into a settlement with a Medicare beneficiary and failed to reimburse an MA plan. The only issue

to determine is the amount owed to Plaintiff and the Class. The MSP Act authorizes a claim

“against a primary plan that pays a judgment or settlement to a Medicare beneficiary, but fails to

pay Medicare its share.” Glover v. Liggett Group, Inc., 459 F.3d 1304 (11th Cir. 2006) (citing §

411.24(i)). Even if the terms of the settlement absolved Tower Hill from any “determination or



                                                   4
       Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 6 of 12



admission of liability,” the MSP Act still considers Tower Hill a primary plan. 42 U.S.C. §

1395y(b)(3)(A).

        Despite the explicit terms of the statute, Tower Hill cites to Allstate to argue that a pre-

existing settlement only establishes a “potential obligation under the MSP Act.” ECF No. 78, at p.

9 (citing MSP Recovery, LLC v. Allstate Ins. Co., 835 F. 3d 1351, 1361 (11th Cir. 2016). However,

the holding in Allstate was specific to when a primary plan’s responsibility was demonstrated “by

other means,” such as a contractual obligation in an insurance contract. Those are not the facts at

issue here. Even if the settlement terms were set up for a plan to avoid liability, a plan is still

considered primary upon the entry of a settlement agreement. In short, a settlement equals liability

under the MSP Act. With liability already determined, the only remaining issue is damages.

However, the Eleventh Circuit is clear that “individualized damages calculations do not preclude

class certification.” Carriuolo v. Gen. Motors Co., 823 F.3d 977, 988 (11th Cir. 2016). And if this

Court finds that they do not, Tower Hill waived its right to challenge these claims sixty days after

a Medicare provider paid. See Humana Med. Plan, Inc. v. W. Heritage, Inc., 832 F.3d at 1240

(noting that after an organizational determination has been issued, the reimbursement amount “is

[] fixed”).

        2. Ocean Harbor is inapposite.

        Tower Hill’s reliance on Ocean Harbor is also misplaced. Ocean Harbor Cas. Ins. v.

MSPA Claims 1, LLC, 261 So. 3d 637, 639 (Fla. 3d DCA 2018). The Third District Court of

Appeals reversed the trial court’s class certification order in Ocean Harbor because it found that

plaintiffs had to satisfy the underlying Florida no-fault law. Once again, that is not the case here.

When a plaintiff attempts to demonstrate a party’s responsibility under the MSP Act by pre-

existing settlements, their liability is automatic. See Porter, 2012 WL 256014, at *19 (N.D. Okla.



                                                 5
         Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 7 of 12



Jan. 27, 2012), aff'd, 505 F. App'x 787 (10th Cir. 2012) (“Medicare's reimbursement rights are

automatic… [o]nce there has been a judgment or settlement, Medicare has standing to sue the

insurer to obtain reimbursement.”). Even the Ocean Harbor court deemed that distinction

“significant[].” Id. at 639 (emphasis added). And it makes sense. Settlements are not governed by

any underlying state law such as automobile no fault policies. There will be no need to delve into

a series of mini-trials here because, if an insurance company entered into a settlement with a

Medicare beneficiary and an existing Medicare recovery claim was left unsatisfied, then the only

remaining issue is damages.

         3. A Section 111 report to CMS acts as admission of Tower Hill’s status as a primary
            payer.

         Lastly, Tower Hill argues that a “report under Section 111 is not an admission of liability,

but rather notification to CMS that Tower Hill may have a claim.” ECF No. 87, p. 10. This is a

fundamental misunderstanding of its reporting obligations pursuant to the Medicare, Medicaid,

and SCHIP Extension Act of 2007 (“Section 111”).

         Entities responsible for complying with Section 111 are referred to as “Responsible

Reporting Entities” or “RREs.” See Section 111 NGHP User Guide, Version 5.9, Chapter I,

Chapter 2-2. Liability insurers, like Tower Hill, are considered RREs. After an RRE enters into a

settlement with a Medicare beneficiary, the RRE begins its Section 111 reporting obligations. Id.

at Chapter I, Chapter 2-2. The MMSEA Manual is explicit that the Section 111 reporting process

begins only “after the claim is addressed/resolved.” Id. at Chapter I, Chapter 5 (emphasis added).

In other words, Tower Hill begins to submit information to CMS only after Tower Hill settles a

claim.

         Section 111 reporting obligations entail a two-step process: querying and supplementing.

Step 1 is to query CMS to determine whether an injured party is a Medicare beneficiary. Id. at

                                                  6
       Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 8 of 12



Chapter I, Chapter 6. CMS allows RREs that are file submitters to submit a query to the BCRC3

to determine the Medicare status of the claimant prior to submitting claim information for Section

111 reporting. Id. The query record must contain the claimant’s Social Security Number (SSN) or

Medicare ID (Health Insurance Claim Number [HICN] or Medicare Beneficiary Identifier [MBI]),

name, date of birth and gender. Id. After the query submission, CMS will return a query response

record to notify the RRE whether the claimant has been identified as a Medicare beneficiary based

upon the information. If CMS notifies the RRE that the claimant is not a Medicare beneficiary,

then the CMS website will reject the query and the RRE’s Section 111 obligations are complete.

However, if CMS finds that the claimant is a Medicare beneficiary, then CMS will accept the query

and the RRE must continue to Step 2.

        Step 2 entails supplementing the matched beneficiary’s initial query to CMS with claim

specific information. At this juncture, CMS will request the RRE to update the record with incident

specific details, including the TPOC. 4 Id. at Chapter IV, Chapter 6.4. Once an RRE reports the

TPOC, the RRE is admitting that it entered into a settlement agreement with the matched

beneficiary, and thus, that it is a primary payer under the MSP Act. Id. An RRE cannot report its

TPOC without a settlement agreement because the dollar amount of the settlement agreement gets

reported to CMS. Contrary to what Tower Hill argues, this is not just a “notification that CMS

may have a claim.” This is proof that a settlement occurred between an RRE and a Medicare

beneficiary.




3
  The BCRC refers to the Benefits Coordination & Recovery Center, which is responsible for the recovery of
mistaken liability, no-fault, and workers’ compensation claims.
4
  TPOC refers to “Total Payment Obligation to the Claimant,” which is the dollar amount of the total payment
obligation to, or on behalf of, the injured party in connection with the settlement.

                                                        7
          Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 9 of 12



           In sum, Tower Hill can only begin the Section 111 reporting process after it settles a claim

with a Medicare beneficiary, and when it does so, it must report its TPOC. Tower Hill cannot do

either without a settlement agreement in place.

       B. The parties can still conduct post-certification discovery.

           Tower Hill’s “gotcha” litigation tactics in attempting to use the class certification process

as both a sword and a shield should be rejected. Tower Hill strategically requested a thirty-day

extension to file its response 5 until after the fact discovery deadline had passed to be able to turn

around and argue in its response that the fact discovery cut-off shields it from having to produce

further discovery in this case. However, the Court can supplement the current scheduling order “in

order to allow Plaintiff to conduct such post-certification discovery as may be necessary.” Snipes

v. Dollar Tree Distribution, Inc., No. 215CV00878MCEKJN, 2019 WL 291351, at *1 (E.D. Cal.

Jan. 23, 2019); Turgeon v. Whirlpool Corp., No. 2:17-CV-00473-MCE-AC, 2017 WL 2954234,

at *1 (E.D. Cal. July 11, 2017) (deferring deadline for post-certification discovery “for a time when

the parties have a better understanding of the case and a better sense of what merits-

related discovery is needed to proceed in trial”). Tower Hill’s argument is improper here because

the discovery deadlines is related to discovery arising from the particular exemplar beneficiary,

D.L., set forth in the Complaint. Indeed, when Plaintiff sought data matching discovery, Tower

Hill argued that data matching was inappropriate because it was not proportional to the needs of

the case which only involved one exemplar. ECF No. 61 (summarizing Tower Hill’s current

posture of the case as “a case that so far involves a single ‘exemplar’”). Now, Tower Hill is

effectively arguing that Plaintiff cannot take broader merits discovery if a class is certified because

the fact discovery deadline has passed. ECF No. 78, p. 13. Tower Hill cannot have it both ways. It



5
    This provided Tower Hill sixty days to respond to Plaintiff’s motion for class certification.

                                                             8
      Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 10 of 12



cannot use the absence of a certified class as a shield and a sword in discovery. If a class is certified

by the Court, post-certification merits discovery will clearly be necessary.

        To be sure, the trial court has discretionary power to expand or supplement the discovery

period. “The Federal Rules of Civil Procedure strongly favor full discovery whenever possible,”

and the trial court “is given wide discretion in setting the limits of discovery.” Farnsworth v.

Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985). It is within the Court’s discretion

to modify its scheduling order should the moving party show that despite its diligence an extension

of the deadlines is necessary. Oravec v. Sunny Isles Luxury Ventures, L.C., 527 F.3d 1218, 1232

(11th Cir. 2008) (if “the schedule cannot be met despite the diligence of the party seeking the

extension” court may modify scheduling order deadlines); Kuschner v. Nationwide Credit, Inc.,

256 F.R.D. 684, 687 (E.D. Cal. 2009); (“Good cause may be found to exist where the moving party

shows that it diligently assisted the court with creating a workable scheduling order, that it is

unable to comply with the scheduling order's deadlines due to matters that could not have

reasonably been foreseen at the time of the issuance of the scheduling order, and that it was diligent

in seeking an amendment once it became apparent that the party could not comply with the

scheduling order”); Newell v. Wal-Mart Stores, Inc., 2:13-CV-00123-RJC, 2013 WL 3200107, at

*4 (D. Nev. June 21, 2013) (same). If this Court should grant class certification, this Court would

be well within its powers to allow the parties to conduct post-certification discovery.

    C. Plaintiff meets the numerosity threshold with ease.

        Tower Hill argues that “nowhere does Plaintiff cite any record evidence indicating the

number of MAOs who made a payment to a beneficiary who also settled a claim with Tower Hill.”

ECF No. 78 at p. 25. This is patently false. In his expert report, Mr. Regard estimated that between

800 and 1,400 MA enrollees submitted third party bodily injury claims to Tower Hill. See ECF



                                                   9
      Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 11 of 12



No. 66, at ¶ 141. This means that there were at least 800 to 1,400 instances where an MAO made

conditional payments on behalf of MA enrollees for medical items and services rendered. This

expert opinion went unrebutted. This evidence is more than sufficient to satisfy the threshold for

numerosity.

    D. Standing is not so individualized to impede class certification.

        Tower Hill argues that because “the issue of Plaintiff’s standing has been heavily litigated

in this case,” this Court should consider this a heavily individualized inquiry. But this issue is only

litigated because Tower Hill continues to raise it, not because it has any merit. The Eleventh Circuit

makes this clear: MSPA’s chain of assignment supports standing. MSPA Claims 1, LLC v. Tenet

Fla., Inc., 918 F.3d 1312, 1319 (11th Cir. 2019) (“The settlement fully resolved the MSP Act

assignment dispute and confirmed La Ley’s assignment of FHCP’s claims to MSPA.”). This Court

does not need to go any further.

        Further, “numerous courts have certified litigation classes in which the named plaintiffs

were operating under an assignment.” In re Wellbutrin Sr Direct Purchaser Antitrust Litig., 2008

WL 1946848, at *4 (E.D. Pa. 2008). In fact, “[a]mple precedent exists for the proposition that

assignees can be adequate class representatives.” In re Nexium (Esomeprazole) Antitrust Litig.,

296 F.R.D. 47, 53-54 (D. Mass. 2013). Even if other assignments were included as part of the

class, this issue does not preclude class certification.

                                       CONCLUSION

        The law and facts support class certification. Accordingly, Plaintiff respectfully requests

that the Court certify the proposed Class pursuant to Fed. R. Civ. 23.

Dated: August 13, 2020.                         Respectfully submitted,

                                                Attorneys for Plaintiff, MSPA Claims 1, LLC



                                                  10
     Case 1:18-cv-00157-AW-GRJ Document 86 Filed 08/13/20 Page 12 of 12



                                               /s/ Janpaul Portal
                                               James L. Ferraro, Esq.
                                               Florida Bar No.: 381659
                                               Janpaul Portal, Esq.
                                               Florida Bar No.: 0567264
                                               James L. Ferraro, Jr., Esq.
                                               Florida Bar No.: 107494
                                               THE FERRARO LAW FIRM, P.A.
                                               Brickell World Plaza
                                               600 Brickell Avenue, 38th Floor
                                               Miami, Florida 33131
                                               Telephone (305) 375-0111
                                               Facsimile (305) 379-6222
                                               Email: jlf@ferrarolaw.com
                                                       jpp@ferrarolaw.com
                                                       jjr@ferrarolaw.com

                                                              AND

                                               Louise R. Caro, Esq.
                                               Florida Bar No.: 633380
                                               NAPOLI SHKOLNIK PLLC
                                               2665 South Bayshore Drive, Suite 220
                                               Coconut Grove, Florida 33133
                                               Telephone (786) 837-5442
                                               Facsimile (786) 800-3901
                                               Email: lcaro@napolilaw.com


                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 13, 2020, I electronically filed the foregoing document with

the Clerk for the United States District Court, Northern District of Florida. The electronic case

filing system (CM/ECF) will send a Notice of Electronic Filing (NEF) to the attorneys of record

who have consented in writing to accept this Notice as service of this document by electronic

means.

                                               /s/ Janpaul Portal




                                                 11
